Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Merrick, James on 3/19/22.

The application has been amended as follows:
Claim 1:
A display device, comprising: a display unit which displays an image; a roller to which an end of the display unit is fixed and which winds or unwinds the display unit by rotating; a housing which accommodates the display unit and the roller; and a guide member which extends from a top surface of the housing defining an opening to inside the housing and guides a movement of the display unit inside the housing, wherein the guide member is fixed inside the housing to be adjacent to and facing a front surface of the housing, the guide member is overlapped with the roller viewed from the front surface, and the display unit is capable of moving in a vertical upward and vertical downward directions in a ; and the housing includes a window including a transparent material and provided on the front surface of the housing; and the display unit displays a piece of information in a first area, disposed adjacent to the window inside the housing, when the display unit is wound and a different piece of information in a second area through the window. 
Claim 16: A display device, comprising: a display unit which displays an image; a roller to which an end of the display unit is fixed which winds or unwinds the display unit by rotating; a housing which accommodates the display unit and the roller, the housing including a window including a transparent material on a surface thereof; and a guide member which extends from a side of the housing defining an opening to inside the housing and guides a movement of the display unit inside the housing, wherein the guide member is fixed inside the housing to be adjacent to and facing a front surface of the housing, and the display unit is capable of moving in a vertical upward and vertical downward directions in a state in which the display unit is tightly close to the front surface of the housing, ; and the housing includes a window including a transparent material and provided on the front surface of the housing; and the display unit displays a piece of information in a first area, disposed adjacent to the window inside the housing, when the display unit is wound and a different piece of information in a second area through the window.  
Claims 5-11, 12-14, 17-18 : (Canceled)
Claim 15: change “claim 14” to –claim 1--.
Claim 19: change “claim 18” to –claim 16--.


Allowable Subject Matter
Claims 1-4, 15-16, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the display unit remains flat in the unwound state when exposed outside the housing extended in the vertical upward direction, and the display unit is not contacted with the guide member at an outside of the housing extended in the vertical upward direction; and the housing includes a window including a transparent material and provided on the front surface of the housing; and the display unit displays a piece of information in a first area, disposed adjacent to the window inside the housing, when the display unit is wound and a different piece of information in a second area through the window, as set forth in the combination of the independent claims.
With respect to claim 16, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the display unit remains flat in the unwound state when exposed outside the housing extended in the vertical upward direction, and the display unit is not contacted with the guide member at an outside of the housing extended in the vertical upward direction; and the housing includes a window including a transparent material and provided on the front surface of the housing; and the display unit displays a piece of information in a first area, disposed adjacent to the window inside the housing, when the display unit is wound and a different piece of information in a second area through the window, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Perkins (US 20070211036), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841